NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIE C. DAVIS,                                No.    18-35232

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05146-RBL

 v.
                                                MEMORANDUM*
WASHINGTON STATE DEPARTMENT
OF CORRECTIONS,

                Defendant,

and

PETER GREEN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                             Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Washington state prisoner Willie C. Davis appeals pro se from the district


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Albino v. Baca, 747 F.3d 1162,

1168 (9th Cir. 2014) (en banc). We affirm.

      The district court properly granted summary judgment because Davis did not

exhaust his administrative remedies, and he failed to raise a genuine dispute of

material fact as to whether administrative remedies were effectively unavailable to

him. See Woodford v. Ngo, 548 U.S. 81, 90 (2006) (proper exhaustion

requires “using all steps that the agency holds out, and doing so properly (so that

the agency addresses the issues on the merits)” (emphasis, citation, and internal

quotation marks omitted)); see also Ross v. Blake, 136 S. Ct. 1850, 1858-60 (2016)

(describing limited circumstances under which administrative remedies are

effectively unavailable). We reject as meritless Davis’s contention that the

mishandling of his medical records affected his ability to exhaust available

administrative remedies.

      AFFIRMED.




                                          2